


Exhibit 10.7


MID-AMERICA APARTMENT COMMUNITIES, INC.
NON-QUALIFIED DEFERRED COMPENSATION PLAN
FOR OUTSIDE COMPANY DIRECTORS
AS AMENDED EFFECTIVE NOVEMBER 30, 2010




WHEREAS, Mid-America Apartment Communities, Inc. (“MAA”) maintains the
Mid-America Apartment Communities, Inc. Non-Qualified Deferred Compensation Plan
for Outside Company Directors (the “Plan”); and    


Whereas, the Plan was previously amended and restated, effective January 1,
2005, to comply with Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”); and


Whereas, the Plan was further amended (i) to incorporate additional changes
required by Section 409A of the Code and the regulations promulgated thereunder
and (ii) to permit eligible outside directors to elect Deferred Stock Awards in
lieu of Restricted Stock Awards under the Mid-America Apartment Communities,
Inc. 2004 Stock Plan (the “Stock Plan”); and


Whereas, MAA desires to further amend the Plan to incorporate additional changes
required by Section 409A of the Code and the regulations promulgated thereunder;


NOW THEREFORE, the plan is hereby amended by the adoption of this restated plan
effective November 30, 2010.


PURPOSE OF PLAN


Mid-America Apartment Communities, Inc., Mid-American Apartments, L. P. and
Mid-America Apartments of Texas, L. P. (hereafter referred to as “MAA”) had
determined that a non-qualified deferred compensation plan (hereafter referred
to as “the Plan”) should be made available for its outside company directors.
The purpose of this Plan is (i) to enable eligible company directors to defer
current taxation on all or a designated portion of their director’s fees that
would otherwise be paid to them currently in the form of cash compensation and
(ii) to permit eligible company directors to elect “Deferred Stock Awards” in
lieu of Restricted Stock Awards under the Mid-America Apartment Communities,
Inc. 2004 Stock Plan (the “Stock Plan”). Capitalized terms used herein, but not
otherwise defined in the Plan shall have the meanings as defined in the Stock
Plan.


PARTICIPATION


Participants are limited to outside company directors which means a company
director of Mid-America Apartment Communities, Inc. that is not also employed as
an employee of MAA or any of its subsidiaries or affiliated companies.
BENEFITS


1(a).
Deferred Compensation Contributions: Eligible directors may elect to defer all
or any portion (in multiples of 25%) of the director’s fees otherwise payable in
cash each year. Such election must be made on forms supplied by MAA on or before
the dates enumerated in section 2 below. The amounts deferred by a director
shall be credited to the director’s deferred compensation account, which shall
be segregated from other accounts on the books and





--------------------------------------------------------------------------------




records of MAA, but which shall be part of the general assets of MAA and shall
be subject to the claims of MAA’s general creditors. The director shall be given
the status of general creditor of MAA with respect to their deferred
compensation account.


1(b).
Deferred Stock Awards: Eligible directors may elect Deferred Stock Awards in
lieu of Restricted Stock Awards that the director may otherwise be entitled to
each year under the Stock Plan. For this purpose, a Deferred Stock Award shall
mean an award, grant or issuance of Common Stock of the Company pursuant to the
Compensation Committee’s authority and discretion as set forth in Section 8 of
the Stock Plan that may be deferred at the election of the director until such
time as the individual ceases to be a director. Such Deferred Stock Awards shall
be subject to such conditions and restrictions, if any, as may be established by
the Compensation Committee, in the Award Agreement (hereinafter, the “Deferred
Stock Award Agreement”) executed by the director.



2.
When Deferral Election Must be Made The election to (i) defer compensation, (ii)
to change the amount of compensation to be deferred or (iii) to elect Deferred
Stock Awards must be made no later than the dates specified in Section 409A of
the Code and the regulations promulgated thereunder as follows:



The election to defer compensation for services performed during a taxable year
or to elect Deferred Stock Awards must be made no later than the close of the
preceding tax year or such other time as provided in regulations promulgated
under Section 409A of the Code.


In the case of the first year in which a director becomes eligible to
participate in the Plan, such elections may be made with respect to services to
be performed subsequent to the election within 30 days after the date the
director becomes eligible to participate in such Plan.


1.
Crediting of Plan Earnings on Deferred Compensation Contributions: Immediately
following each regularly scheduled Board of Directors meeting, MAA will credit
the deferred compensation account with the accumulated cash fees owed to the
directors participating in the Plan since the previous regularly scheduled Board
of Directors meeting. MAA shall not be liable for, and it makes no warranty with
respect to, the results of said investments. It is expressly understood that all
assets in these accounts shall at all times remain the unrestricted property of
MAA and shall not be held in trust for the directors nor shall any such asset be
deemed collateral security for the performance of the obligations of MAA. MAA
may invest contributions only in the common stock of Mid-America Apartment
Communities, Inc. (NYSE: MAA). Each director participating in the Plan will
receive annual statements reflecting the value of his or her accounts as
reflected on MAA’s records.



2.
When Benefits Become Payable: The director or his beneficiary designated in
writing by the director shall begin receiving distributions from his deferred
compensation accounts under the Plan on the 90th day following the end of the
calendar year in which the individual ceases to be a director of MAA. The
vesting and exercise date of the director’s Deferred Stock Awards shall be
governed by the Deferred Stock Award Agreement executed by the director.
Notwithstanding the foregoing, in the event that the cessation of services as a
director does not constitute a separation from service under this Plan for
purposes of Code Section 409A, then the director shall begin receiving
distributions from his deferred compensation accounts under





--------------------------------------------------------------------------------




the Plan on the 90th day following the end of the calendar year in which such a
separation from service occurs.


5.
Payment of Deferred Compensation Contributions: At the time benefits from the
director’s deferred compensation account begin as described above, the amount of
benefits will be calculated as follows:



Cash Payout: For a cash payout, the value of the director’s deferred
compensation account shall be valued as of December 31 immediately preceding the
date payments begin, and such amount shall be paid to the director in 2 equal
annual installments. The second and final payment shall include the value of
dividend reinvestment shares generated from the unpaid balance then due.


Stock Payout: For a stock payout, shares of common stock shall be issued to the
director in two equal annual issuances. Half of the shares of common stock
attributed to the director as of December 31 immediately preceding the date
issuances begin shall be issued to the director in the first issuance. The
second and final issuance shall include any dividend reinvestment shares which
accumulated between the first issuance and the second and final issuance.


6.
Payment of Deferred Stock Awards: The exercise and payment of Deferred Stock
Awards shall be governed by the Deferred Stock Award Agreement executed by the
director.



AMENDMENT AND TERMINATION OF PLAN


The Plan may be amended or terminated when in the sole opinion of MAA such
amendment or termination is advisable. The Plan can be amended retroactively at
any time, except that it cannot be amended so that it materially adversely
affects the rights of a participant as to amounts deferred prior to such
amendment. Any amendment or termination shall be made by a written instrument
signed by the Chief Executive Officer, Chief Financial Officer or Corporate
Secretary of MAA and consented by the Board of Directors. Any amendment or
termination of the Plan and any payments made in connection with such amendment
or termination must be made in compliance with Section 409A of the Code and the
regulations promulgated thereunder.


MISCELLANCEOUS PROVISIONS


1.
Information to be Furnished: Participants shall provide MAA with such
information and evidence, and shall sign such documents, as may reasonably be
requested from time to time for the purpose of administration of the Plan.



2.
Deferral Election Changes: Once a deferral election is made, the percentage to
be deferred will continue unchanged throughout each Plan year. In order to
change the percentage, a director must complete a new election form prior to the
beginning of a Plan year. The new election change will only be effective
beginning with director fees payable during the following calendar year.



3.
Spendthrift Clause: No participant or beneficiary shall have the right to
transfer, assign, alienate, anticipate, pledge or encumber any part of the
benefits provided by this Plan, nor shall such benefits be subject to seizure by
legal process by any creditor of such participant or beneficiary.



4.
Governing Law: This Plan shall be construed, administered and enforced according
to the laws of Tennessee.





--------------------------------------------------------------------------------






5.
Construction: A pronoun or adjective in the masculine gender includes the
feminine gender and the singular includes the plural, unless the context clearly
indicates otherwise.



6.
Successors: This Plan shall not be terminated by a transfer or sale of the
assets of MAA or by merger or consolidation of MAA into or with any other
corporation or entity, but the Plan shall be continued after such sale, merger
or consolidation, and the transferee, purchaser, or successor entity shall be
required as part of the sale, merger, or consolidation to agree to such
continuation.



IN WITNESS WHEREOF, MAA has caused this Plan to be executed on the 30th day of
November 2010, by the person named below, to be effective as of November 30,
2010.




MID-AMERICA APARTMENT COMMUNITIES, INC.




By:     /s/ Leslie Wolfgang
Leslie Wolfgang
SVP, Director of External Reporting and Corporate Secretary




